Conditionally Grant and Opinion Filed June 4, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00209-CV

                    IN RE MATTHEW GONZALEZ, Relator

          Original Proceeding from the Criminal District Court No. 6
                            Dallas County, Texas
                      Trial Court Cause No. F19-21144

                         MEMORANDUM OPINION
                 Before Justices Osborne, Pedersen, III, and Carlyle
                          Opinion by Justice Pedersen, III
      In this original proceeding, relator Matthew Gonzalez seeks mandamus relief

from the trial court’s denial of relator’s request for a hearing on his pretrial

application for writ of habeas corpus asserting that $500,000 bail was too high for

his murder charge. The State filed a response concurring in relator’s request that we

direct the trial court to hold a hearing. After reviewing the petition, the response, and

the mandamus record, we conclude relator is entitled to the relief requested. We,

therefore, conditionally grant this writ.
                                I.     BACKGROUND

      A. Procedural History and Prior Original Proceeding

      Relator was arrested for murder. After a Dallas County magistrate set relator’s

bond at $200,000, he was released on pretrial bond on December 26, 2019. On

March 12, 2020, relator was indicted for murder. On that same date, the magistrate

held relator’s bond insufficient and increased his bond to $500,000. Relator

surrendered himself and was taken into custody. He was confined in the Dallas

County Jail.

      Relator previously filed an application for writ of habeas corpus (first habeas

application) with Judge Jeanine Howard of Criminal District Court No. 6 to

challenge his bond, and he requested a hearing. Relator’s first habeas application

eschewed the conventional analysis of factors regarding the appropriate amount of

bail under Texas Code of Criminal Procedure article 17.15 and instead argued relator

had a constitutional right not to be imprisoned in the allegedly overcrowded Dallas

County Jail during the COVID-19 pandemic. See TEX. CODE CRIM. PROC. ANN. art.

17.15 (defining rules for fixing amount of bail). The trial judge denied the

application without hearing any evidence and without providing any indication that

she considered the merits of the application.

      Relator appealed to our Court, but we dismissed that case because, other than

writs under article 11.072, we lack jurisdiction over criminal habeas matters in which

the trial court refuses to issue a writ of habeas corpus without ruling on the merits of

                                          –2–
the application. See Ex parte Gonzalez, No. 05-20-00512-CR, 2021 WL 320838, at

*2 (Tex. App.—Dallas Feb. 1, 2021, pet. ref’d) (mem. op., not designated for

publication) (“Except for article 11.072 writs not applicable to this appeal, this Court

does not have jurisdiction to entertain an appeal when the trial court refuses to issue

a writ of habeas corpus and does not address the merits of the writ application.”).

      B. Second Application for Writ of Habeas Corpus

      On February 25, 2021, relator filed a verified second application for writ of

habeas corpus styled “Application for Writ of Habeas Corpus Seeking Reinstatement

of Previous Bond or in the Alternative a Reduction in Bond/Bail” (second habeas

application). In his second habeas application, relator raised more conventional

arguments about excessive bail, including the following:

      Applicant has ties to the community and is not a flight risk. . . .
      Applicant was on bond from December 26, 2019, to March 12, 2020,
      without issue and presented himself to the Court the same day that his
      bond was held insufficient without issue. Applicant has no criminal
      history. . . . Applicant has attempted to post the increased bond of
      $500,000.00 but, is unable to post that bond.

      Furthermore, relator specifically requested that this second habeas application

“be assigned to a district court other than Criminal District Court 6.” Relator

presented his second habeas application to Judge Ernest White of the 194th Judicial

District Court. Judge White held a hearing on this habeas application but determined:

      [T]his judge is going to take the position that it is not appropriate for
      me to hear this matter. At least, the appropriate matter is to have a
      motion to have CDC 6; that is, mandamus to have the hearing on the
      issues or to have [Judge Howard] grant you a hearing. The Court is of

                                          –3–
      the opinion that it is not appropriate for me to hear this matter at this
      time.

      Thereafter, relator presented his second habeas application to Criminal

District Court No. 6 and attempted to set a hearing. After correspondence with the

trial court, Judge Howard’s court coordinator wrote to relator: “Judge Howard is not

going to reduce the bond at this time and will not set a hearing.” Thereafter, relator

filed this petition for writ of mandamus, contending (i) he has exhausted all other

remedies, (ii) he has a clear right to a hearing, and (iii) he has an entitlement to

mandamus relief. The State concurs with relator’s request for relief.

                   II.    AVAILABILITY OF MANDAMUS REVIEW

      “To be entitled to mandamus relief, the relator must show two things: (1) that

he has no adequate remedy at law, and (2) that what he seeks to compel is a

ministerial act.” In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App.

2013). In regard to the first requirement, “[i]n some cases, a remedy at law may

technically exist; however, it may nevertheless be so uncertain, tedious, burdensome,

slow, inconvenient, inappropriate or ineffective as to be deemed inadequate.” In re

Medina, 475 S.W.3d 291, 297 (Tex. Crim. App. 2015) (citing Smith v. Flack, 728

S.W.2d 784, 792 (Tex. Crim. App. 1987)). As for the second requirement, “[a]n act

is ministerial ‘when the law clearly spells out the duty to be performed . . . with such

certainty that nothing is left to the exercise of discretion or judgment.’” State ex rel.

Healey v. McMeans, 884 S.W.2d 772, 774 (Tex. Crim. App. 1994) (quoting Tex.

Dep’t of Corrections v. Dalehite, 623 S.W.2d 420, 424 (Tex. Crim. App. 1981)).
                                      –4–
“The ministerial-act requirement is satisfied if the relator can show a clear right to

the relief sought.” Weeks, 391 S.W.3d at 122.1 Equitable principles are necessarily

involved when we consider whether mandamus should issue. Medina, 475 S.W.3d

at 297.

                                            III.     ANALYSIS

        A. Whether the Relator Seeks to Compel a Ministerial Act

        In Ex parte Sellers, the Texas Court of Criminal Appeals addressed an

appellant’s entitlement to a hearing to present evidence in a habeas corpus

proceeding that challenged bond as excessive:

        [W]hen the trial judge does not allow evidence to be presented at all, it
        cannot be determined by this Court whether or not the bail required is
        excessive. It was error to refuse to hear the evidence proffered by the
        appellant.

516 S.W.2d 665, 666 (Tex. Crim. App. 1974) (citing In re Campbell, 13 S.W. 141

(Tex. Ct. App. 1890, no writ)). Here, having challenged his bail as excessive and

having sought an evidentiary hearing on his second habeas application, relator has a

clear right to a habeas hearing. See TEX. CODE CRIM. PROC. arts. 11.08, 11.10, 11.15,




    1
     “A clear right to relief is shown when the facts and circumstances dictate but one rational decision
‘under unequivocal, well-settled (i.e., from extant statutory, constitutional, or case law sources), and clearly
controlling legal principles.’” Weeks, 391 S.W.3d at 122 (quoting Bowen v. Carnes, 343 S.W.3d 805, 810
(Tex. Crim. App. 2011)).
                                                     –5–
11.24;2 Sellers, 516 S.W.2d at 666. Thus, we conclude relator has met this

requirement to obtain mandamus relief.

        B. Whether Relator Has No Adequate Remedy at Law

        In certain circumstances, a defendant denied a hearing on his habeas

application may seek mandamus relief in the appellate courts. See TEX. CODE CRIM.

PROC. arts. 11.08, 11.10, 11.24; Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim.

App. 1991) (limited remedies available to habeas applicant when trial court refuses

to issue writ or conduct hearing on merits include presenting habeas application to

another judge or, under proper circumstances, seeking mandamus relief). We

acknowledge that relator has filed, in total, two different habeas applications with

different grounds for relief.

        Relator has (i) presented the second habeas application to the 194th Judicial

District Court; (ii) obtained a ruling from the 194th Judicial District Court that it

would not consider the matter; (iii) attempted to set the second habeas application

before the trial court;3 and (iv) established that the trial court refused to “reduce the

bond . . . and [would] not set a hearing.” Relator has shown that the trial court failed

to perform its ministerial duty to conduct a hearing. See Sellers, 516 S.W.2d at 666.


    2
      Article 11.24 provides: “Where a person has been committed to custody for failing to enter into bond,
he is entitled to the writ of habeas corpus, if it be stated in the petition that there was no sufficient cause for
requiring bail, or that the bail required is excessive. If the proof sustains the petition, it will entitle the party
to be discharged, or have the bail reduced.” TEX. CODE CRIM. PROC. ANN. art. 11.24.
    3
     We note “that the jurisdiction of a court to consider an application for writ of habeas corpus is
determined at the time the application is filed.” Kniatt v. State, 206 S.W.3d 657, 663 (Tex. Crim. App.
2006).
                                                       –6–
Relator is without another legal remedy that is not “uncertain, tedious, burdensome,

slow, inconvenient, inappropriate or ineffective as to be deemed inadequate” for

someone jailed on allegedly excessive bail. See TEX. CODE CRIM. PROC. arts. 11.08,

11.10, 11.15, 11.24; Hargett, 819 S.W.2d at 868. We conclude that relator lacks an

adequate appellate remedy at law; relator has met the second requirement to obtain

mandamus relief.

                                  IV.    CONCLUSION

      We conditionally grant relator’s petition for writ of mandamus. We direct the

trial court (i) to issue the writ of habeas corpus; (ii) to bring relator in person before

the trial court; and (iii) to accord the relator an evidentiary hearing on his second

habeas application within thirty days of this opinion, if it has not already been done.

      The writ of mandamus will issue only if the trial court fails to comply.



      210209f.p05                            /Bill Pedersen, III//
                                             BILL PEDERSEN, III
                                             JUSTICE




                                          –7–